Citation Nr: 0824164	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to May 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

This matter was previously before the Board in April 2004, at 
that time the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  
See 38 C.F.R. § 20.901 (2007).  In June 2006, this case was 
remanded to the VA Appeals Management Center (AMC) additional 
development.  That development has been completed.   In 
August 2007, the AMC issued a Supplemental Statement of the 
Case (SSOC) which continued to deny the veteran's claim.  The 
matter has been returned to the Board for further appellate 
review.   


FINDING OF FACT

The competent and probative medical evidence or record does 
not support a finding that the veteran's Hepatitis C is 
related to his military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection of 
Hepatitis C.  Essentially, he contends that vaccinations 
which he received in service from air gun injectors caused 
him to develop Hepatitis C.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2006, the Board remanded this claim for the VA AMC in 
order to locate the veteran within the Michigan Department of 
Corrections system so that he could be provided with the 
opportunity to participate in the development of his claim.  
Additionally, an effort was made to obtain a medical nexus 
opinion as the veteran is unable to attend a VA examination.  
The Board finds that the VA AMC has complied with the 
directives of the June 2006 remand to the extent possible, 
given the veteran's unwillingness to provide additional 
information concerning his claim, which will be further 
discussed below.   See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the veteran was provided with VCAA notice via a 
lengthy letter from the RO dated May 2002 and again by letter 
dated October 3, 2006.  In those letters he was advised that 
VA would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.   The VCAA letters 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide an adequate 
description of the records as well as authorization for 
records not held by the Federal government.  Moreover, the 
October 3, 2006 letter requested additional information 
concerning the veteran's Hepatitis C exposure.  To date the 
veteran has corresponded repeatedly with VA but has elected 
not to specifically provide information concerning Hepatitis 
C exposure.    

The May 2002 VCAA letter advised the veteran;  "Tell us 
about any additional information or evidence that you want us 
to try and get for you."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue.  With respect 
to the service connection claims, the veteran's claim has 
been denied based on elements (2), existence of a disability 
and (3), a connection between the veteran's service and the 
claimed disability.  As discussed above, adequate notice as 
to both elements was given in the May 2002 VCAA letter.   

With respect to elements (4), level of disability and (5), 
effective date, because the claim is being denied, elements 
(4) and (5) are moot.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes veteran's service medical records, identified and 
available correctional medical records, VA treatment records, 
several statements from the veteran, a VHA opinion dated 
November 2005 and a VA medical opinion dated June 2007.  

The Board acknowledges that development of this claim has 
been complicated by the veteran's incarceration.  According 
to the Michigan Department of Correction, the veteran has 
been convicted of a felony and may be held until the year 
2030.  
The Court has held that VA must tailor its assistance to the 
peculiar circumstances of obtaining examination of an 
incarcerated claimant.  See Bolton v. Brown, 8 Vet. App. 185 
(1995).  

In Bolton, the Court indicated that alternative means to 
obtain examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.  Pursuant to the June 2006 Remand, each of these 
options has been explored.  However, due to the policies of 
the correctional agency (which was evidently unwilling to 
transport the veteran outside of the correctional facility 
for a VA exam) and those of the applicable VAMC (which was 
unwilling to expend scare medical resources examining the 
veteran in prison) , these alternatives are not available in 
this case.  The veteran acknowledged in his June 2007 
correspondence to VA that he was unable to arrange for his 
transport to the VAMC.  

In an effort to fully perform the duty to assist, the Board 
has referred this matter for a VHA opinion and also for a VA 
medical opinion.  Both medical professionals have expressed 
the need for additional information from the veteran in order 
to make a conclusive determination.  This additional 
information was requested from the veteran in writing in 
October 2006.  The veteran wrote back in June 2007 indicating 
that he was pursuing his claim; however, he has refused to 
provide the additionally requested information.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As was made clear in the VCAA letters, 
if the veteran was aware of relevant evidence, it was his 
responsibility to supply that evidence or to inform VA of its 
existence.  Based on the veteran's disinclination to 
participate in the development of his claim, the Board 
believes that remand for an additional conclusive medical 
opinion would be an exercise in futility.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  In his April 2003 VA Form 9, the 
veteran elected a Travel Board hearing.  However, in his June 
2007 and September 2007 correspondence he has indicated that 
he cannot appear for the requested hearing due to his lengthy 
incarceration.  The hearing request is therefore deemed 
withdrawn.    

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Analysis

As noted above, the Court in Hickson stipulated that service 
connection required the satisfaction of three specific 
elements:  current disability, in-service disease or injury, 
and medical nexus.  

A review of the evidence shows that Hickson element (1), a 
current disability, is met.  The medical evidence includes a 
June 2001 treatment record indicating a diagnosis of 
Hepatitis C.  

With regard to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the veteran's service medical records fails to 
reveal the presence of any diagnosis of any form of 
hepatitis.  There is no medical evidence of hepatitis C, or 
of any type of hepatitis, in service or for decades 
thereafter.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through vaccinations received in service.  
The veteran has presented no specific evidence in support of 
this theory, i.e., there is nothing in the record which would 
indicate that any vaccinations received by the veteran in 
service were in fact tainted by hepatitis virus.  Although 
the veteran was vaccinated in service, as were millions of 
other service members, there is no indication in the service 
medical records or otherwise that the veteran experienced any 
infection therefrom.  Nor is there any evidence of record 
which would indicate that the equipment used was not properly 
sanitized or that persons who received previous injections, 
if any, were infected. The veteran's contention amounts to 
rank speculation on his part, perhaps in an effort to defect 
attention from his post-service risk factors.   

Moreover, the VA Fast Letter referred to above indicates that 
there is no scientific evidence that air gun injections cause 
hepatitis.  To the extent that the veteran invites the Board 
to draw the conclusion, based on no medical evidence, that 
such injections somehow have caused him to be infected with 
the Hepatitis C virus, the Board declines to do so.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  Therefore, Hickson element (2) 
is not satisfied, and the veteran's claim fails on that 
basis. 

The Board observes in passing that there is an indication of 
drug abuse by the veteran in service.  See a March 30, 1972 
troop medical clinic report.  Even if the veteran's Hepatitis 
C stems from such activity (and there is no evidence that it 
does), the law and regulations provide that no compensation 
shall be paid if a disability is the result of the veteran's 
own willful misconduct, including the abuse of or drugs.  See 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).   

With respect to element (3), medical nexus, as noted above, 
the Board requested and obtained both a VHA opinion and a VA 
medical opinion.  Neither examiner has opined that the in-
service air gun was at least as likely as not the source of 
the veteran's Hepatitis C.  

The Board notes that the veteran has intentionally shaped his 
presentation to VA to obscure the existence of any other risk 
factors.  The veteran was advised in an October 2006 letter 
that this information was needed.  Instead, the veteran 
responded only to say that Michigan Department of Corrections 
policy would prevent his participation in a hearing or an 
examination.  He provided no further information.  Further, 
the veteran has refused to describe medical records which 
might describe the etiology and date of onset of his 
Hepatitis C.  In the absence of the veteran's disinclination 
to cooperate, further development is not possible.  
See Wood supra.  

Although sketchy due to the veteran's lack of cooperation, 
the record clearly demonstrates that he does in fact have 
significant post-service risk factors.  
His separation report is negative for tattoos, but his 
Department of Corrections record clearly shows that he has 
tattoos, that is to say had subcutaneous needle exposure 
after service.  There also appears to be a post-service 
history of polysubstance abuse.  Finally, the veteran was 
convicted of criminal sexual assault with intent to commit 
sexual penetration.

The June 2007 VA examiner attempted to provide an overview of 
the veteran's potential risk factors.  In so doing she 
specifically indicated that a thorough review of the 
veteran's service medical records failed to disclose exposure 
to blood or blood products during service.  This is congruent 
with the objective record, described by the Board in 
connection with element (2) above.  Thus, there is no medical 
nexus to service.  

There is no competent medical evidence to the contrary. To 
the extent that the veteran has contended that his Hepatitis 
C is related to in-service vaccinations, it is well-settled 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.   See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

Accordingly, Hickson element (3) is also not satisfied.  The 
veteran's claim fails on this additional basis.  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is therefore 
denied.  


ORDER


Entitlement to service connection for Hepatitis C is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


